In spite of the attempt of the trial judge to protect the defendant Grippo, the behavior of the co-defendant Barone at the trial made a fair consideration of the evidence against Grippo by the jury impossible.
As to the defendant Barone, the judgment of conviction should be affirmed.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur.
As to the defendant Grippo, the judgment of conviction should be reversed and a new trial ordered.
LEHMAN, Ch. J., LOUGHRAN, RIPPEY and DESMOND, JJ., concur; FINCH, LEWIS and CONWAY, JJ., dissent.
Judgments accordingly.